Citation Nr: 0914468	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  08-02 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to 
August 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision rendered by the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Exposure to herbicides in service has not been verified.  

2.  Prostate cancer was not manifest in service or within one 
year of separation, and is not attributable to service to 
include as due to exposure to herbicides in service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, 
nor can it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
        
VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 
38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
dated in June 2005.  Although the letter provided adequate 
notice with respect to the evidence necessary to establish a 
claim for service connection, it did not provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  Despite the inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The Board acknowledges that the appellant has not been 
afforded a VA examination for his prostate cancer.  However, 
the Board finds that a VA examination is not necessary in 
order to decide the appellant's claim.  There are two pivotal 
cases which address the need for a VA examination, Duenas v. 
Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 
20 Vet App. 79 (2006).  In McClendon, the Court held that in 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is: (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held 
that a VA examination is necessary when the record: (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of the claimed disability and (2) 
indicate that those symptoms may be associated with his 
active military service.  

The appellant's service medical records are devoid of any 
complaints or treatment for prostate cancer.  The Board finds 
that there is no credible evidence showing that the claimed 
prostate cancer was incurred in service or is related to a 
service connected disability.  Because some evidence of an 
in-service event, injury, or disease is required in order to 
substantiate a claim for service connection and because a 
post-service medical examination could not provide evidence 
of such past events, a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4)(i).  For the reasons stated, a VA 
examination is not warranted.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the veteran with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  

Accordingly, the Board will address the merits of the claim.  


					Factual Background

Service treatment records are negative for any prostate 
treatment, complaints and/or diagnoses.  At separation in 
August 1969, the genitourinary system, anus, rectum and 
prostate were normal.  Post service treatment records show 
that in December 2003 a diagnosis of elevated PSA and 
prostate nodule was given.  An assessment of high grade 
prostate cancer in all cores, with PSA of 11 was noted in 
January 2004.

In July 2005, there was a report of no record of exposure to 
herbicides (3101).  In December 2005, the U.S. Armed Services 
Center for Unit Records Research noted that they were unable 
to document that the appellant was on a temporary duty 
assignment in Korea or that he was exposed to Agent Orange.  

In January 2006, Dr. H noted that the appellant was diagnosed 
with prostate cancer approximately two years ago and that he 
had an aggressive form of prostate cancer.  Dr. H gave an 
assessment of high grade prostate cancer with high volume 
disease on the prostate biopsies.  

In February 2008, Dr. C noted that the appellant is his 
patient and that he has been diagnosed with cancer of an 
unknown primary.  He noted that the appellant had metastatic 
disease in his lungs and bones.  

In a June 2008 VA Form 3101, Request for Information, no 
records of exposure to herbicides was reported.  

Via various statements the appellant has contended that he 
was attached to a Korean unit at Kwang-Ju Airbase , South 
Korea, near the DMZ in 1968.  He reported being assigned to 
the USAF 12th tactical fighter squadron in Okinawa.  The 
appellant has submitted copies of unit assignments and 
pictures to support his claim.




        Legal Criteria

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  A claim 
for service connection generally requires competent evidence 
of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2008).  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) 
do not apply, as it has not been claimed that the disability 
was incurred while engaging in combat.  

					Analysis 

The appellant has appealed the denial of service connection 
for prostate cancer.  The appellant has indicated that his 
disability is due to exposure to Agent Orange in service.  
After a careful review of the evidence of record, the Board 
finds that service connection is not warranted.  


Initially, the Board notes that service connection is not 
warranted on a presumptive basis.  The Board notes that 
service connection may be presumed for prostate cancer as a 
residual of herbicide exposure by the showing of two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a) (6).  Second, the veteran must 
be diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  

The appellant contends that he was exposed to herbicides 
while stationed in Korea.  The United States Department of 
Defense (DOD) has confirmed that Agent Orange was used from 
April 1968 through July 1969 along the demilitarized zone 
(DMZ) in Korea.  DOD defoliated the fields of fire between 
the front line defensive positions and the south barrier 
fence.  If it is determined that a veteran who served in 
Korea during this time period belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply. See 
MR21-1MR, Part IV, Chapter 2, Section C.

While the evidence of record shows that the appellant has 
prostate cancer, the Board finds that the appellant has not 
met the regulatory presumption of active service in Korea 
from April 1968 through July 1969 along the DMZ.  The VA has 
made attempts to determine exposure and the response was that 
there was no record of exposure.  Furthermore, the appellant 
has not presented an adequate factual foundation for 
establishing his exposure to Agent Orange.  The appellant has 
submitted pictures and copies of unit assignments.  However, 
the Board notes that the pictures submitted are not 
sufficient to verify herbicide exposure.  The Board further 
notes that although the appellant was listed as the Asst 
NCOIC in the Pick-Up and Delivery Section (Pack Rats) in one 
of the documents he submitted, the unit assignment list for 
the personnel deployed to Kwang-Ju AB, Korea in support of 
the 12th tactical fighter squadron did not list the appellant 
as the Assist NCOIC but rather another individual.  
Regardless, there is no proof, including his own statements 
that he was in a location that used Agent Orange.  In light 
of the above, the Board finds that the presumptive 
regulations regarding exposure to Agent Orange are not 
applicable in this case.  See 38 C.F.R. §§ 3.307(a) (6) 
(iii), 3.309(e).

The Board also finds that service connection is not warranted 
otherwise.  In this regard, the Board notes that the evidence 
show that the appellant's prostate cancer was not manifested 
in service or within one year of separation.  Rather, the 
prostate was normal at separation and there is no proof of 
prostate cancer within one year of separation.  The appellant 
separated from service in August 1969.  Post service 
treatment records show that in December 2003 a diagnosis of 
elevated PSA and prostate nodule was given.  An assessment of 
high grade prostate cancer in all cores, with PSA of 11 was 
noted in January 2004.  Nothing in those records suggest an 
in-service onset of prostate cancer.

To the extent that the appellant asserts that his prostate 
cancer is attributable to service, the earliest mention of 
any prostate problems is in December 2003, which is more than 
34 years after separation.  While the evidence of record 
shows that the appellant has prostate cancer, the Board finds 
that the more probative evidence shows that his current 
disability was not manifest during service or for many years 
thereafter.  

In this case, the appellant attributes his prostate cancer to 
service.  However, the Board may discount lay evidence when 
such discounting is appropriate.  As fact finder, the Board 
is obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the 
appellant's claim that his prostate cancer is attributable to 
service to be less credible than the service medical records 
and the post service medical records which show prostate 
cancer decades after separation.  Accordingly, service 
connection for prostate cancer, to include as a result of 
exposure to herbicides, is denied.  




ORDER

Service connection for prostate cancer is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


